     Michael Chastaine SBN 121209
1    The Chastaine Law Office
     2377 Gold Meadow Way
2    Gold River, CA 95670
     (916)932-7150
3    Mike@Chastainelaw.net
4    Attorney for Defendant
     David Devoy
5
6
                                IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9
      UNITED STATES OF AMERICA,                       Case № 2:18 CR 191 MCE
10
                           Plaintiff,                STIPULATION AND ORDER
11                                                   TO CONTINUE STATUS CONFERENCE
              v.
12
      DAVID DEVOY,                                   DATE: January 30, 2020
13                                                   TIME:  10:00 a.m.
                           Defendant.                JUDGE: Hon. Morrison C. England.
14
15                                              STIPULATION

16          1. By previous order, this matter was set for status on December 11, 2019.

17          2. By this stipulation, defendant, David Devoy now move to continue his status
                   conference until January 30, 2020, and to exclude time between December 11, 2019
18
                   and January 30, 2020, under Local Code T4.
19
            3. The parties agree and stipulate, and request that the Court find the following:
20
                      a. The government has represented that the discovery associated with this case
21
                          includes law enforcement reports, photographs, and several hours of audio and
22
                          video recordings. All of this discovery has been either produced directly to
23
                          counsel and/or made available for inspection and copying.
24
                      b. Counsel for Mr. Devoy requires additional time to consult with Mr. Devoy,
25
                          review discovery, conduct defense investigation, including obtaining records
26
                          of prior convictions and otherwise prepare for trial.
27
28
      Stipulation and Order                            -1-
      to Continue Status Conference
1                     c. Mr. Devoy is currently housed in Nevada County which delays counsel’s
2                         ability to confer with him and review evidence.
3                     d. Counsel for Mr. Devoy believe that the failure to grant the above-requested
4                         continuance would deny them the reasonable time necessary for effective
5                         preparation, taking into account the exercise of due diligence.

6                     e. The government does not object to the continuance.

7                     f. Based on the above-stated findings, the ends of justice served by continuing

8                         the case as requested outweigh the interest of the public and the defendant in a

9                         trial within the original date prescribed by the Speedy Trial Act.

10                    g. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

11                        §3161, et seq., within which trial must commence, the time period of

12                        December 11, 2019 to January 30, 2020, inclusive, is deemed excludable

13                        pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

14                        results from a continuance granted by the Court at the defendant’s request on

15                        the basis of the Court’s finding that the ends of justice served by taking such

16                        action outweigh the best interest of the public and the defendant in a speedy

17                        trial.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///
     ///
24
     ///
25
     ///
26
     ///
27
28
       Stipulation and Order                           -2-
       to Continue Status Conference
1           4. Nothing in this stipulation and order shall preclude a finding that other provisions of
2                the Speedy Trial Act dictate that additional time period are excludable from the
3                period within which a trial must commence
4
            IT IS SO STIPULATED
5
6
7    DATED: December 3, 2019                      /s/ Michael Chastaine
                                                  MICHAEL CHASTAINE
8                                                 Attorney for David Devoy

9
10   DATED: December 3, 2019                      MCGREGOR W. SCOTT
11                                                United States Attorney

12                                                /s/Justin Lee
                                                  JUSTIN LEE
13                                                Assistant United States Attorney
                                                  Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -3-
      to Continue Status Conference
1                                                  ORDER
2           The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. It specifically
4    finds the failure to grant a continuance in this case would deny counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    further finds the ends of justice are served by granting the requested continuance and outweigh
7    the best interests of the public and defendant in a speedy trial.
8           Time from the date the parties stipulated, up to and including January 30, 2020, shall be
9    excluded from computation of time within which the trial of this case must be commenced under
10   the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv) [reasonable time for
11   counsel to prepare] and General Order 479, (Local Code T4). It is further ordered the December
12   11, 2019 status conference shall be continued until January 30, 2020 at 10:00 a.m.
13          IT IS SO ORDERED.
14   Dated: December 11, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                            -4-
      to Continue Status Conference
